Exhibit 99.8 (Text of graph posted to Ashland Inc.'s website concerning Ashland Performance Materials revenue) Monthly Sales ($ inmillions)* 2005 2006 2007 2008 2009 January 103.5 110.4 133.3 132.9 92.5 February 111.9 116.3 111.6 135.4 80.8 March 122.5 119.6 131.2 129.9 85.7 April 125.8 117.0 132.7 144.2 83.3 May 129.9 124.1 134.5 141.6 80.5 June 127.9 128.6 132.6 138.9 91.8 July 108.5 117.7 127.5 151.6 89.3 August 121.7 126.5 152.8 131.3 80.3 September 110.5 113.3 157.8 144.2 98.1 October 125.1 132.8 137.3 139.7 November 120.6 123.0 132.8 105.7 December 106.1 110.2 101.0 78.5 12 Month Rolling Average ($ inmillions)* 2005 2006 2007 2008 2009 January 94.3 118.4 121.9 132.1 127.8 February 96.5 118.8 121.5 134.0 123.2 March 99.4 118.5 122.4 133.9 119.6 April 102.3 117.8 123.8 134.9 114.5 May 106.0 117.3 124.6 135.5 109.4 June 108.4 117.4 125.0 136.0 105.5 July 110.0 118.1 125.8 138.0 100.3 August 112.3 118.5 128.0 136.2 96.0 September 114.1 118.8 131.7 135.1 92.2 October 115.8 119.4 132.1 135.3 November 117.1 119.6 132.9 133.0 December 117.8 120.0 132.1 131.1 *NOTE: August and September 2007 information (and 3 and 12 month rolling averages that contain August and September 2007 information) is affected by the 13 month foreign reporting impact described on the Business Fundamentals page of this website.
